Exhibit 10.1

Execution Version

$200,000,000

RAPID7, INC.

2.25% CONVERTIBLE SENIOR NOTES DUE 2025

PURCHASE AGREEMENT

April 28, 2020

BARCLAYS CAPITAL INC.

RBC CAPITAL MARKETS, LLC

As Representatives of the several

Initial Purchasers named in Schedule I attached hereto

 

c/o

Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

 

c/o

RBC Capital Markets, LLC

200 Vesey Street

New York, New York 10281

Ladies and Gentlemen:

Rapid7, Inc., a Delaware corporation (the “Company”), proposes, upon the terms
and conditions set forth in this agreement (this “Agreement”), to issue and sell
to the initial purchasers listed on Schedule I attached hereto (the “Initial
Purchasers”), for whom you are acting as representatives (in such capacity, the
“Representatives”), $200,000,000 in aggregate principal amount of its 2.25%
Convertible Senior Notes due 2025 (the “Firm Notes”). The Firm Notes will
(i) have terms and provisions that are summarized in the Offering Memorandum (as
defined herein), and (ii) are to be issued pursuant to an Indenture (the
“Indenture”) to be entered into between the Company and U.S. Bank National
Association, as trustee (the “Trustee”). The Company also proposes to issue and
sell to the Initial Purchasers, not more than an additional $30,000,000 of its
2.25% Convertible Senior Notes due 2025 (the “Additional Notes”) if and to the
extent that the Initial Purchasers shall have determined to exercise the right
to purchase such 2.25% Convertible Senior Notes due 2025 granted to the Initial
Purchasers in Section 3(b) hereof. The Firm Notes and the Additional Notes are
hereinafter collectively referred to as the “Notes.” The Notes will be
convertible into cash, shares of the Company’s common stock, par value $0.01 per
share (the “Common Stock”), or a combination of cash and Common Stock, at the
Company’s election, including any such shares issuable upon conversion in
connection with a “make-whole fundamental change” (as defined in the Offering
Memorandum) (the “Underlying Common Stock”), as set forth in the Offering
Memorandum. This Agreement is to confirm the agreement concerning the purchase
of the Notes from the Company by the Initial Purchasers.

 

1



--------------------------------------------------------------------------------

In connection with the offering of the Firm Notes, the Company separately
intends to enter into privately-negotiated capped call transactions with one or
more counterparties, which may include certain of the Initial Purchasers or
their respective affiliates (the “Option Counterparties”), in each case pursuant
to capped call confirmations (the “Base Capped Call Confirmations”) to be dated
the date hereof, and in connection with the issuance of any Additional Notes,
the Company and the Option Counterparties may enter into additional capped call
confirmations (the “Additional Capped Call Confirmations”) to be dated the date
on which the Initial Purchasers exercise their option to purchase such
Additional Notes (such Additional Capped Call Confirmations, together with the
Base Capped Call Confirmations, the “Capped Call Confirmations”).

1. Purchase and Resale of the Notes. The Notes will be offered and sold to the
Initial Purchasers without registration under the Securities Act of 1933, as
amended (the “Securities Act”), in reliance on an exemption pursuant to
Section 4(a)(2) under the Securities Act. The Company has prepared a preliminary
offering memorandum, dated April 28, 2020 (the “Preliminary Offering
Memorandum”), a pricing term sheet substantially in the form attached hereto as
Schedule II (the “Pricing Term Sheet”) setting forth the terms of the Notes
omitted from the Preliminary Offering Memorandum and certain other information
and an offering memorandum, dated April 28, 2020 (the “Offering Memorandum”),
setting forth information regarding the Company and the Notes. The Preliminary
Offering Memorandum, as supplemented and amended as of the Applicable Time (as
defined herein), together with the Pricing Term Sheet and any of the documents
listed on Schedule III(A) hereto are collectively referred to as the “Pricing
Disclosure Package.” The Company hereby confirms that it has authorized the use
of the Pricing Disclosure Package and the Offering Memorandum in connection with
the offering and resale of the Notes by the Initial Purchasers. “Applicable
Time” means 8:00 p.m. (New York City time) on the date of this Agreement.

Any reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum shall be deemed to refer to and include the
Company’s most recent Annual Report on Form 10-K (the “Annual Report”) and all
other documents filed (but not furnished) with the United States Securities and
Exchange Commission (the “Commission”) pursuant to Section 13(a), 13(c), 14 or
15(d) of the United States Securities Exchange Act of 1934, as amended (the
“Exchange Act”), on or prior to the date of the Preliminary Offering Memorandum,
the Pricing Disclosure Package or the Offering Memorandum, as the case may be.
Any reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum, as the case may be, as amended or
supplemented, as of any specified date, shall be deemed to include any documents
filed with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the
Exchange Act after the date of the Preliminary Offering Memorandum, Pricing
Disclosure Package or the Offering Memorandum, as the case may be, and prior to
such specified date. All documents filed under the Exchange Act and so deemed to
be included in the Preliminary Offering Memorandum, Pricing Disclosure Package
or the Offering Memorandum, as the case may be, or any amendment or supplement
thereto are hereinafter called the “Exchange Act Reports.”

You have advised the Company that you will offer and resell (the “Exempt
Resales”) the Notes purchased by you hereunder on the terms set forth in each of
the Pricing Disclosure Package and the Offering Memorandum, as amended or
supplemented, solely to persons whom you reasonably believe to be “qualified
institutional buyers” as defined in Rule 144A under the Securities Act (“Rule
144A”) (each a “QIB”). Those persons specified above are referred to herein as
“Eligible Purchasers.”

 

2



--------------------------------------------------------------------------------

2. Representations, Warranties and Agreements of the Company. The Company
represents, warrants and agrees as follows:

(a) When the Notes are issued and delivered pursuant to this Agreement, such
Notes will not be of the same class (within the meaning of Rule 144A) as
securities of the Company that are listed on a national securities exchange
registered under Section 6 of the Exchange Act or that are quoted in a United
States automated inter-dealer quotation system.

(b) Assuming the accuracy of your representations and warranties in
Section 3(c), the purchase and resale of the Notes pursuant hereto (including
pursuant to the Exempt Resales) are exempt from the registration requirements of
the Securities Act.

(c) No form of general solicitation or general advertising within the meaning of
Regulation D under the Securities Act (“Regulation D”) (including, but not
limited to, advertisements, articles, notices or other communications published
in any newspaper, magazine or similar medium or broadcast over television or
radio, or any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising) was used by the Company, any of its
affiliates or any of its representatives (other than you, as to whom the Company
makes no representation) in connection with the offer and sale of the Notes,
other than such solicitations listed on Schedule III(C) hereto (any such
solicitation, a “Permitted General Solicitation”).

(d) Each of the Preliminary Offering Memorandum, the Pricing Disclosure Package
and the Offering Memorandum, each as of its respective date, contains all the
information specified in, and meeting the requirements of, Rule 144A(d)(4).

(e) Neither the Company nor any other person acting on behalf of the Company has
sold or issued any securities that would be integrated with the offering of the
Notes contemplated by this Agreement in a manner that would require the
registration under the Securities Act of the Notes.

(f) The Offering Memorandum, as of its date, does not contain and, as amended or
supplemented, if applicable, as of the date of such amendment or supplement,
will not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Offering Memorandum made in reliance upon and in conformity with
written information furnished to the Company through the Representatives by or
on behalf of any Initial Purchaser specifically for inclusion therein, which
information is specified in Section 8(b).

(g) The Pricing Disclosure Package did not, as of the Applicable Time, and at
the time of each sale of the Notes in connection with the offering when the
Offering Memorandum is not yet available to prospective purchasers and at May 1,
2020 (the “Closing Date”), and the Pricing Disclosure Package, as then amended
or supplemented by the Company, if applicable, will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in

 

3



--------------------------------------------------------------------------------

order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that no representation or
warranty is made as to information contained in or omitted from the Offering
Memorandum made in reliance upon and in conformity with written information
furnished to the Company through the Representatives by or on behalf of any
Initial Purchaser specifically for inclusion therein, which information is
specified in Section 8(b).

(h) Except for the items, if any, identified in Schedule III hereto, and
electronic road shows, if any, each furnished to the Representatives before
first use, the Company has not prepared, used or referred to, and will not,
without the prior consent of the Representatives, make any offer to sell or
solicitation of an offer to buy the Notes that would constitute a “free writing
prospectus” (if the offering of the Notes was made pursuant to a registered
offering under the Securities Act), as defined in Rule 405 under the Securities
Act (a “Free Writing Offering Document”).

(i) Each Free Writing Offering Document listed in Schedule III(B) hereto, when
taken together with the Pricing Disclosure Package, did not, as of the
Applicable Time, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; each Free
Writing Offering Document listed in Schedule III(C) hereto, when taken together
with the Pricing Disclosure Package, did not, as of the Applicable Time, contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from such Free Writing Offering Document listed in Schedule III(B) or Schedule
III(C) hereto, as applicable, made in reliance upon and in conformity with
written information furnished to the Company through the Representatives by or
on behalf of any Initial Purchaser specifically for inclusion therein, which
information is specified in Section 8(b).

(j) Each Exchange Act Report complied or will comply when filed in all material
respects with the Exchange Act and the applicable rules and regulations of the
Commission thereunder.

(k) The consolidated financial statements of the Company and its consolidated
subsidiaries, together with related notes and supporting schedules, as set forth
or incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum, comply in all material respects with the applicable requirements of
the Securities Act and present fairly in all material respects the financial
position and the results of operations and cash flows of the Company and its
consolidated subsidiaries, at the indicated dates and for the indicated periods.
Such financial statements and related notes thereto have been prepared in
accordance with United States generally accepted accounting principles (“U.S.
GAAP”), consistently applied throughout the periods involved, except as
disclosed therein, and all adjustments necessary for a fair presentation of
results for such periods have been made. The supporting schedules, if any,
present fairly in accordance with U.S. GAAP the information required to be
stated therein. The selected consolidated financial data and the summary
financial information included or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum present fairly in all material
respects the information shown therein and such data has been compiled on a
basis consistent with the financial statements presented therein and the books
and records of the

 

4



--------------------------------------------------------------------------------

Company. All disclosures contained or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply in all material respects with Regulation G of the Exchange
Act and Item 10 of Regulation S-K of the Securities Act, to the extent
applicable. There are no financial statements (historical or pro forma) that are
required to be included or incorporated by reference in the Pricing Disclosure
Package and the Offering Memorandum pursuant to the Exchange Act that are not
included as required.

(l) KPMG LLP, who has certified certain of the financial statements of the
Company and its consolidated subsidiaries and delivered their report with
respect to the audited consolidated financial statements and schedules included
or incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum, is an independent registered public accounting firm with respect to
the Company and its subsidiaries within the applicable rules and regulations
adopted by the Public Company Accounting Oversight Board (United States) and as
required by the Securities Act.

(m) There is and has been no failure on the part of the Company and any of the
Company’s directors or officers, in their capacities as such, to comply with any
provision of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations promulgated in connection therewith, that are in effect and with
which the Company is required to comply.

(n) The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the jurisdiction of its incorporation, has
the corporate power and authority to own its property and to conduct its
business as described in the Pricing Disclosure Package and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not reasonably be expected to have a material adverse effect
on the Company and its subsidiaries, taken as a whole (a “Material Adverse
Effect”).

(o) Each subsidiary of the Company has been duly organized, is validly existing
as a corporation or other business entity in good standing under the laws of the
jurisdiction of its organization, has the corporate or other organizational
power and authority to own its property and to conduct its business as described
in the Pricing Disclosure Package and is duly qualified to transact business and
is in good standing in each jurisdiction in which the conduct of its business or
its ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not
reasonably be expected to have a Material Adverse Effect; all of the issued
shares of capital stock or other ownership interest of each subsidiary of the
Company have been duly and validly authorized and issued, are fully paid and
non-assessable and are owned directly or indirectly by the Company, free and
clear of all liens, encumbrances, equities or claims.

(p) The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under the Indenture. The Indenture has been
duly and validly authorized by the Company, and upon its execution and delivery
and, assuming due authorization, execution and delivery by the Trustee, will
constitute the valid and binding agreement of the Company, enforceable against
the Company in accordance with its terms, except as such

 

5



--------------------------------------------------------------------------------

enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium, and other laws relating to or affecting creditors’
rights generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law). No
qualification of the Indenture under the Trust Indenture Act of 1939, as amended
(the “Trust Indenture Act”), is required in connection with the offer and sale
of the Notes contemplated hereby or in connection with the Exempt Resales. The
Indenture will conform in all material respects to the description thereof in
each of the Pricing Disclosure Package and the Offering Memorandum.

(q) The Company has all requisite corporate power and authority to execute,
issue, sell and perform its obligations under the Notes. The Notes have been
duly authorized by the Company and, when duly executed by the Company in
accordance with the terms of the Indenture, assuming due authentication of the
Notes by the Trustee, upon delivery to the Initial Purchasers against payment
therefor in accordance with the terms hereof, will be validly issued and
delivered and will constitute valid and binding obligations of the Company
entitled to the benefits of the Indenture, enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium, and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law). The Notes will conform in all material
respects to the description thereof in each of the Pricing Disclosure Package
and the Offering Memorandum.

(r) The Company has all requisite corporate power and authority to execute,
issue, sell and perform its obligations under the Capped Call Confirmations.
Each Capped Call Confirmation has been duly authorized by the Company and, if
and when executed and delivered by the Company and each Option Counterparty,
each Capped Call Confirmation will be a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms, subject
to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally and equitable principles of general applicability.

(s) This Agreement has been duly and validly authorized, executed and delivered
by the Company.

(t) The authorized capital stock of the Company conforms as to legal matters to
the description thereof contained in each of the Pricing Disclosure Package and
the Offering Memorandum.

(u) The Company has all requisite corporate power and authority to issue the
Underlying Common Stock issuable upon conversion of the Notes. The Underlying
Common Stock has been duly and validly authorized by the Company and, when
issued upon conversion of the Notes in accordance with the terms of the Notes,
will be validly issued, fully paid and non-assessable, and the issuance of the
Underlying Common Stock will not be subject to any preemptive or similar rights.
The Underlying Common Stock will conform in all material respects to the
description thereof in each of the Pricing Disclosure Package and the Offering
Memorandum.

 

6



--------------------------------------------------------------------------------

(v) The issuance and sale of the Notes by the Company and the issuance and
delivery of the Underlying Common Stock upon conversion of the Notes, the
execution and delivery by the Company of, and the performance by the Company of
its obligations under, the Notes, the Indenture, this Agreement and the Capped
Call Confirmations and the consummation of the transactions contemplated hereby
and thereby will not contravene any provision of (i) applicable law, (ii) the
certificate of incorporation or by-laws of the Company, (iii) any agreement or
other instrument binding upon the Company or any of its subsidiaries that is
material to the Company and its subsidiaries, taken as a whole, or (iv) any
judgment, order or decree of any governmental body, agency or court having
jurisdiction over the Company or any subsidiary, except in the case of clauses
(i) and (iii) as would not reasonably be expected to have a Material Adverse
Effect, and no consent, approval, authorization or order of, or filing or
qualification with, any governmental body or agency is required for the
execution and delivery of the Notes, the Indenture, this Agreement and the
Capped Call Confirmations by the Company or the performance by the Company of
its obligations under the Notes, the Indenture, this Agreement and the Capped
Call Confirmations, and issue and sale of the Notes and the issuance and
delivery of the Underlying Common Stock upon conversion of the Notes and the
consummation of the transactions contemplated hereby and thereby, except such as
may be required by the securities or Blue Sky laws of the various states or
foreign jurisdictions in connection with the purchase and distribution of the
Notes by the Initial Purchasers and the listing of the Underlying Common Stock
on The Nasdaq Global Market, each of which has been or will be obtained prior to
the Closing Date and is in full force and effect.

(w) There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a whole, from that set forth in the Pricing Disclosure
Package.

(x) There are no legal or governmental proceedings pending or to the knowledge
of the Company threatened to which the Company or any of its subsidiaries is a
party or to which any of the properties of the Company or any of its
subsidiaries is subject (i) other than proceedings accurately described in all
material respects in the Pricing Disclosure Package and proceedings that would
not reasonably be expected to have a Material Adverse Effect, or on the power or
ability of the Company to perform its obligations under this Agreement, the
Indenture, the Notes and the Capped Call Confirmations or to consummate the
transactions contemplated by the Pricing Disclosure Package or (ii) that would
be required to be described in the Pricing Disclosure Package or the Offering
Memorandum if either were a prospectus included in a registration statement on
Form S-3 and are not so described; and there are no statutes, regulations,
contracts or other documents that are required to be described in the Pricing
Disclosure Package or the Offering Memorandum if either were a registration
statement filed under the Securities Act or filed as exhibits to a registration
statement of the Company pursuant to Item 601(10) of Regulation S-K (or such
successor provision) that are not described in or filed as required, except to
the extent that the failure to describe or file such statutes, regulations,
contracts or other documents would not reasonably be expected to have a Material
Adverse Effect.

(y) The Company is not, and after giving effect to the offering and sale of the
Notes and the application of the proceeds thereof and the transactions
contemplated by the Capped Call Confirmations as described in the Pricing
Disclosure Package and the Offering Memorandum will not be, required to register
as an “investment company” as such term is defined in the Investment Company Act
of 1940, as amended.

 

7



--------------------------------------------------------------------------------

(z) The Company and its subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”), (ii) have received all permits, licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where such noncompliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
would not, singly or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(aa) Except as described in the Pricing Disclosure Package and the Offering
Memorandum, there are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(bb) Except as described in the Pricing Disclosure Package and the Offering
Memorandum, there are no contracts, agreements or understandings between the
Company and any person granting such person the right to require the Company to
file a registration statement under the Securities Act with respect to any
securities of the Company owned or to be owned by such person or in any
securities being registered pursuant to any other registration statement filed
by the Company under the Securities Act.

(cc) Neither the Company nor any of its subsidiaries, nor any director, officer,
or employee thereof, nor, to the Company’s knowledge, any agent, affiliate or
representative of the Company or of any of its subsidiaries or affiliates, made
any direct or indirect offer, payment, promise to pay, or authorization or
approval of the payment or giving of money, property, gifts or anything else of
value, directly or indirectly, to any “government official” (including any
officer or employee of a government or government-owned or controlled entity or
of a public international organization, or any person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office) in order to influence official
action, or to any person in violation of any applicable anti-corruption laws;
and the Company and its subsidiaries and affiliates have conducted their
businesses in compliance with applicable anti-corruption laws and have
instituted and maintain and will continue to maintain policies and procedures
reasonably designed to promote and achieve compliance with such laws and with
the representations and warranties contained herein.

(dd) The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements of the Bank Secrecy Act, as amended by
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT
Act), and the applicable anti-money laundering statutes

 

8



--------------------------------------------------------------------------------

of jurisdictions where the Company and its subsidiaries conduct business, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
having jurisdiction over the Company or any of its subsidiaries (collectively,
the “Anti-Money Laundering Laws”), and no action, suit or proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Anti-Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.

(ee) Neither the Company nor any of its subsidiaries, nor any director or
officer thereof, nor, to the Company’s knowledge, any employee, agent, affiliate
or representative of the Company or any of its subsidiaries, is an individual or
entity (“Person”) that is, or is owned or controlled by a Person that is (i) the
subject of any sanctions administered or enforced by the U.S. Department of
Treasury’s Office of Foreign Assets Control or other relevant sanctions
authority (collectively, “Sanctions”) or (ii) located, organized or resident in
a country or territory that is the subject of Sanctions (including, without
limitation, Crimea, Cuba, Iran, North Korea and Syria). The Company will not,
directly or indirectly, use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person: (i) to fund or facilitate any activities or business of or with
any Person or in any country or territory that, at the time of such funding or
facilitation, is the subject of Sanctions; or (ii) in any other manner that will
result in a violation of Sanctions by any Person (including any Person
participating in the offering, whether as underwriter, advisor, investor or
otherwise).

(ff) Other than as set forth in the Pricing Disclosure Package and the Offering
Memorandum, for the past five years, the Company and its subsidiaries have not
knowingly engaged in, are not now knowingly engaged in, and will not knowingly
engage in any dealings or transactions with any Person, or in any country or
territory, that at the time of the dealing or transaction is or was the subject
of Sanctions.

(gg) Subsequent to the respective dates as of which information is given in each
of the Pricing Disclosure Package and the Offering Memorandum, (i) the Company
and its subsidiaries have not incurred any material liability or obligation,
direct or contingent, nor entered into any material transaction; (ii) the
Company has not purchased any of its outstanding capital stock (other than as a
result of the repurchase of shares of stock which were issued upon exercise of
stock options or vested under other equity awards, in each case pursuant to the
agreements pursuant to which such equity awards were issued), nor declared, paid
or otherwise made any dividend or distribution of any kind on its capital stock
other than ordinary and customary dividends; and (iii) there has not been any
material change in the capital stock (other than as a result of (A) the exercise
of stock options or the vesting of restricted stock or restricted stock units,
(B) the granting of stock options, restricted stock or restricted stock units in
the ordinary course of business pursuant to the Stock Plans (as defined below)
that are described in the Pricing Disclosure Package and the Offering Memorandum
or (C) the repurchase of shares of stock which were issued upon exercise of
stock options or vested under other equity awards, in each case pursuant to the
agreements pursuant to which such equity awards were issued), short-term debt or
long-term debt of the Company and its subsidiaries, except in each case as
described in each of the Pricing Disclosure Package and the Offering Memorandum,
respectively.

 

9



--------------------------------------------------------------------------------

(hh) The Company and its subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property (other than Intellectual Property, which is addressed exclusively in
Section 2(ii)) owned by them, in each case, which is material to the business of
the Company and its subsidiaries, free and clear of all liens, encumbrances and
defects except such as are described in the Pricing Disclosure Package or such
as do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and its subsidiaries; and any real property and buildings held under
lease by the Company and its subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as would not reasonably
be expected to materially interfere with the use made and proposed to be made of
such property and buildings by the Company and its subsidiaries, in each case
except as described in the Pricing Disclosure Package.

(ii) The Company and its subsidiaries own or possess, or can acquire on
reasonable terms, all (i) registered and unregistered trademarks and service
marks and trade names, and all goodwill associated therewith, (ii) patents,
inventions and computer programs (including password unprotected interpretive
code or source code), (iii) trade secrets and other confidential information,
(iv) registered and unregistered copyrights in all works, including software
programs, and (v) domain names (collectively, “Intellectual Property”) described
in the Pricing Disclosure Package and Offering Memorandum and currently employed
by them in connection with the business now operated by them, except where the
failure to own or possess any of the foregoing would not reasonably be expected
to have a Material Adverse Effect; and neither the Company nor any of its
subsidiaries has received any notice of infringement of or conflict with, nor,
to the Company’s knowledge, has the Company or any of its subsidiaries infringed
on, Intellectual Property rights of others or in regard to rights of privacy or
publicity which infringement would reasonably be expected to have a Material
Adverse Effect. To the Company’s knowledge, the Company has not obtained or used
any of its Intellectual Property in violation of any contractual obligation of
the Company or any of its subsidiaries or their respective officers, directors
or employees. To the Company’s knowledge, no person or entity is infringing or
misappropriating the Company’s Intellectual Property in a material way or has
challenged the rights of the Company or any subsidiary to their Intellectual
Property or the validity or enforceability of such Intellectual Property. The
Company and its subsidiaries have taken reasonable measures to protect their
rights in Intellectual Property, including by taking commercially reasonable
steps to maintain the confidentiality of their trade secrets and to prevent the
unauthorized dissemination of their confidential information or, to the extent
required by contract, the confidential information of third parties in their
possession.

(jj) The Company and its subsidiaries have used all software and other materials
distributed under a “free,” “open source,” or similar licensing model (including
but not limited to the GNU General Public License, GNU Lesser General Public
License and GNU Affero General Public License) (“Open Source Materials”) in
compliance with all license terms applicable to such Open Source Materials,
except where the failure to comply would not have a Material Adverse Effect;
neither the Company nor any of its subsidiaries has used or distributed any Open
Source Materials in a manner that requires or has required any proprietary
software code or other technology owned by the Company or any of the
subsidiaries to be (A) disclosed or distributed in source code form,
(B) licensed for the purpose of making derivative works, or (C) redistributed at
no charge, except for software code or technology that the Company or its
subsidiaries generally makes available in source code form and except such as
would not have a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

(kk) No material labor dispute with the employees of the Company or any of its
subsidiaries exists, except as described in the Pricing Disclosure Package, or,
to the knowledge of the Company, is imminent; and the Company is not aware of
any existing, threatened or imminent labor disturbance by the employees of any
of its principal suppliers, manufacturers or contractors that would reasonably
be expected to have a Material Adverse Effect.

(ll) The Company and its subsidiaries taken as a whole are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as the Company believes are prudent and customary in the business in
which they are engaged; and neither the Company nor any of its subsidiaries has
any reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect, except as described in the Pricing
Disclosure Package.

(mm) The Company and its subsidiaries possess all certificates, authorizations
and permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their respective businesses except where the
failure to have such certificates, authorizations or permits would not
reasonably be expected to have a Material Adverse Effect, and neither the
Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, would reasonably be
expected to have a Material Adverse Effect, except as described in the Pricing
Disclosure Package.

(nn) The Company and each of its subsidiaries maintain a system of internal
accounting controls designed to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences; and
(v) the interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Pricing Disclosure Package is accurate. Except
as described in the Pricing Disclosure Package, since the end of the Company’s
most recent audited fiscal year, there has been (i) no material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and (ii) no change in the Company’s internal control over financial reporting
that has materially affected the Company’s internal control over financial
reporting.

(oo) (i) The Company and its subsidiaries maintain disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the Exchange Act)
and (ii) such disclosure controls and procedures are designed to ensure that the
information required to be disclosed by the Company and its subsidiaries in the
reports they file or submit under the Exchange Act is accumulated and
communicated to management of the Company and its subsidiaries, including their
respective principal executive officers and principal financial officers, as
appropriate, to allow timely decisions regarding required disclosure to be made.
The Company has carried out evaluations of the effectiveness of its disclosure
controls and procedures as required by Rule 13a-15 of the Exchange Act through
December 31, 2019.

 

11



--------------------------------------------------------------------------------

(pp) The interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Pricing Disclosure Package fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

(qq) The Company and each of its subsidiaries have filed all federal, state,
local and foreign tax returns required to be filed by them through the date of
this Agreement or have requested extensions thereof (except where the failure to
file would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect) and have paid all taxes shown on such returns (except
for cases in which the failure to file or pay would not reasonably be expected
to have a Material Adverse Effect, or, except as currently being contested in
good faith and for which reserves required by U.S. GAAP have been created in the
financial statements of the Company), and no tax deficiency has been determined
adversely to the Company or any of its subsidiaries which has had (nor does the
Company or any of its subsidiaries have any notice or knowledge of any tax
deficiency which would reasonably be expected to be determined adversely to the
Company or its subsidiaries and which would reasonably be expected to have) a
Material Adverse Effect.

(rr) The Company and, to the Company’s knowledge, its affiliates have not taken,
directly or indirectly, any action designed to or that would reasonably be
expected to cause or result in the stabilization or manipulation of the price of
any security of the Company in connection with the offering of the Notes.

(ss) As of the time of each sale of the Notes in connection with the offering
when the Offering Memorandum is not yet available to prospective purchasers,
none of (i) the Pricing Disclosure Package or (ii) any Free Writing Offering
Document, when considered together with the Pricing Disclosure Package,
included, includes or will include an untrue statement of material fact or
omitted, omits or will omit to state a material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading.

(tt) None of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Notes), will violate or
result in a violation of Section 7 of the Exchange Act, or any regulation
promulgated thereunder, including, without limitation, Regulations T, U and X of
the Board of Governors of the Federal Reserve System.

(uu) The statistical and market-related data included or incorporated by
reference in the Pricing Disclosure Package and the Offering Memorandum are
based on or derived from sources that the Company believes to be reliable and
accurate and, to the extent required, the Company has obtained the written
consent to the use of such data from such sources.

(vv) The statements set forth in, or incorporated by reference in, each of the
Pricing Disclosure Package and the Offering Memorandum under the captions “Plan
of Distribution” and “Certain U.S. Federal Income Tax Considerations,” insofar
as they purport to summarize the provisions of the laws and documents referred
to therein, are accurate summaries in all material respects.

 

12



--------------------------------------------------------------------------------

(ww) The Company and its subsidiaries’ information technology assets and
equipment, computers, systems, networks, hardware, software, websites,
applications, and databases (collectively, “IT Systems”) are adequate for, and
Company and its subsidiaries have taken reasonable technical and organizational
measures designed to protect information technology and Personal Data (as
defined below) used in connection with the operation of the business of the
Company and its subsidiaries as currently conducted and, to the knowledge of the
Company, free and clear of all material bugs, errors, defects, Trojan horses,
time bombs, malware and other corruptants. The Company and its subsidiaries have
implemented and maintained reasonable controls, policies, procedures, and
safeguards designed to maintain and protect their confidential information and
the integrity, continuous operation, redundancy and security of all IT Systems
and data (including “personal data” as defined by the EU General Data Protection
Regulations (“GDPR”) (EU 2016 679) and any personal, personally identifiable,
household, sensitive, confidential or regulated data (“Personal Data”)) within
their control used in connection with their businesses, except to the extent
that a failure to do so could not reasonably be expected to have a Material
Adverse Effect. To the knowledge of the Company, there have been no material
breaches, violations, outages or unauthorized uses of or accesses to any IT
System or Personal Data used in connection with the operation of the Company’s
and its subsidiaries’ businesses and under their control. The Company and its
subsidiaries are presently in material compliance with all applicable laws or
statutes and all judgments, orders, rules and regulations of any applicable
court or arbitrator or governmental or regulatory authority, the Company’s
internal policies and the Company’s contractual obligations relating to the
privacy and security of IT Systems and Personal Data, and relating to the
protection of such IT Systems and Personal Data from unauthorized use, access,
misappropriation or modification.

(xx) The Company and each of its subsidiaries are, and at all prior relevant
times were, in compliance with all applicable data privacy and security laws,
statutes, judgements, orders, rules and regulations of any applicable court or
arbitrator or any other governmental or regulatory authority, and all applicable
laws regarding the collection, use, transfer, export, storage, protection,
disposal or disclosure by the Company and its subsidiaries of Personal Data
(collectively, the “Privacy Laws”). The Company and its subsidiaries have in
place, comply with, and take appropriate steps reasonably designed to (i) ensure
compliance with its privacy policies, all contractual obligations, and
applicable industry standards regarding Personal Data; and (ii) reasonably
protect the security and confidentiality of all Personal Data (collectively, the
“Policies”).

(yy) The Company has provided notice of its privacy policy on its websites,
which provides accurate and sufficient notice of the Company’s then-current
privacy practices, and such privacy policies do not contain any material
omissions of the Company’s then-current privacy practices. Disclosures made or
contained in the privacy policies have not been inaccurate, misleading,
deceptive or in violation of any applicable Privacy Laws or Policies in effect
at that time in any material respect. To the knowledge of the Company, the
execution, delivery and performance of this Agreement will not result in a
material breach of or violation of any applicable Privacy Laws or Policies.
Neither the Company nor any subsidiary has received written notice of

 

13



--------------------------------------------------------------------------------

any actual or potential liability under or relating to, or actual or potential
violation of, any applicable Privacy Laws. To the Company’s knowledge, there is
no action, suit or proceeding against the Company by or before any court or
governmental agency, authority or body pending or threatened alleging
non-compliance with applicable Privacy Laws or Policies.

(zz) The Company is not and has never been a “shell company” as described in
Rule 144(i) under the Securities Act.

(aaa) No forward looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) included or incorporated by
reference in any of the Pricing Disclosure Package, the Offering Memorandum or
any road show has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

(bbb) The Agreement and Plan of Merger (the “Merger Agreement”), dated as of
April 24, 2020, by and among the Company, Rapid7 LLC, a wholly owned subsidiary
of the Company, Stratus Acquisition, Inc., a wholly-owned subsidiary of Rapid7
LLC, Divvy Cloud Corporation (“Divvy Cloud”), and Fortis Advisors LLC, as
representative of the holders of equity securities of Divvy Cloud, pursuant to
which Rapid7 LLC will acquire 100% of the issued and outstanding equity
interests of Divvy Cloud (the “Acquisition”), has been duly authorized, executed
and delivered by, and is a valid and binding agreement of, the Company,
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium, and other laws relating to or affecting creditors’
rights generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law). To the
Company’s knowledge, the representations and warranties of Divvy Cloud in the
Merger Agreement, as qualified by the schedule of exceptions (or similar
concept) thereto, that are qualified by materiality or “Material Adverse Effect”
or words to similar effect are true and correct in all respects as of the date
of the Merger Agreement, except to the extent such representations and
warranties were made as of another date, in which case, such representations and
warranties were true and correct in all respects as of that date, and to the
Company’s knowledge, the representations and warranties of Divvy Cloud in the
Merger Agreement, as qualified by the schedule of exceptions (or similar
concept) thereto, that are not qualified by materiality or “Material Adverse
Effect” or words to similar effect, are true and correct in all material
respects as of the date of the Merger Agreement, except to the extent such
representations and warranties were made as of another date, in which case, such
representations and warranties were true and correct in all material respects as
of that date. Nothing has come to the attention of the Company that would cause
it to believe that (i) the representations and warranties of Divvy Cloud in the
Merger Agreement are not true and correct in all material respects as of the
date hereof and (ii) the Acquisition will not be consummated in accordance with
the terms of the Merger Agreement and the description of the Acquisition
included or incorporated by reference in the Pricing Disclosure Package and the
Offering Memorandum.

(ccc) The Company has not applied for a loan, loan guarantee, direct loan or
other investment, or to receive any financial assistance or relief under any
program or facility that is established under the Coronavirus Aid, Relief and
Economic Security Act and the Federal Reserve Act (collectively, the “CARES
Act”), and the Company has no intention as of the date hereof to apply for any
such loan, loan guarantee, direct loan or other investment under the CARES Act.

 

14



--------------------------------------------------------------------------------

Any certificate signed by any officer of the Company and delivered to the
Representatives or counsel for the Initial Purchasers in connection with the
offering of the Notes shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to each Initial Purchaser.

3. Purchase of the Notes by the Initial Purchasers, Agreements to Sell, Purchase
and Resell.(a)

(a) The Company hereby agrees, on the basis of the representations, warranties,
covenants and agreements of the Initial Purchasers contained herein and subject
to all the terms and conditions set forth herein, to issue and sell to the
Initial Purchasers, and, upon the basis of the representations, warranties and
agreements of the Company herein contained and subject to all the terms and
conditions set forth herein, each Initial Purchaser agrees, severally and not
jointly, to purchase from the Company, at a purchase price of 97.25% of the
principal amount thereof, plus accrued interest from the Closing Date to the
date of payment, if any, the principal amount of Firm Notes set forth opposite
the name of such Initial Purchaser in Schedule I hereto. The Company shall not
be obligated to deliver any of the securities to be delivered hereunder except
upon payment for all of the securities to be purchased as provided herein.

(b) In addition, the Company hereby agrees, on the basis of the representations
and warranties, covenants and agreements of the Initial Purchasers contained
herein and subject to all the terms and conditions set forth herein, to cover
sales in excess of the Firm Notes, to issue and sell to the Initial Purchasers
the Additional Notes, and the Initial Purchasers shall have the right to
purchase, severally and not jointly, up to $30,000,000 aggregate principal
amount of Additional Notes at a purchase price referred to in the preceding
paragraph, plus accrued and unpaid interest, if any, from the Closing Date to
the date of payment and delivery. The Representatives may exercise this right on
behalf of the Initial Purchasers in whole or from time to time in part by giving
written notice not later than 13 days after the date of the initial issuance
date of the Firm Notes. Any exercise notice shall specify the principal amount
of Additional Notes to be purchased by the Initial Purchasers and the date on
which such Additional Notes are to be purchased. Unless otherwise agreed to by
the Company, each purchase date must be at least one business day after the
written notice is given and may not be earlier than the Closing Date nor later
than ten business days after the date of such notice; provided that any such
purchase date shall occur within a period of thirteen calendar days from, and
including the Closing Date. On each day, if any, that Additional Notes are to be
purchased (an “Option Closing Date”), each Initial Purchaser agrees, severally
and not jointly, to purchase the principal amount of Additional Notes (subject
to such adjustments to eliminate fractional Notes as you may determine) that
bears the same proportion to the total principal amount of Additional Notes to
be purchased on such Option Closing Date as the principal amount of Firm Notes
set forth in Schedule I opposite the name of such Initial Purchaser bears to the
total principal amount of Firm Notes.

(c) Each of the Initial Purchasers, severally and not jointly, hereby represents
and warrants to the Company that it will offer the Notes for sale upon the terms
and conditions set forth in this Agreement and in the Pricing Disclosure
Package. Each of the Initial Purchasers, severally and not jointly, hereby
represents and warrants to, and agrees with, the Company, on the basis of the
representations, warranties and agreements of the Company, that such Initial
Purchaser: (i) is a QIB with such knowledge and experience in financial and
business matters as

 

15



--------------------------------------------------------------------------------

are necessary in order to evaluate the merits and risks of an investment in the
Notes; (ii) is purchasing the Notes pursuant to a private sale exempt from
registration under the Securities Act; and (iii) in connection with the Exempt
Resales, will solicit offers to buy the Notes only from, and will offer to sell
the Notes only to, the Eligible Purchasers in accordance with this Agreement and
on the terms contemplated by the Pricing Disclosure Package.

(d) The Initial Purchasers have not, nor, prior to the later to occur of (A) the
Closing Date and (B) completion of the distribution of the Notes, will not, use,
authorize use of, refer to or distribute any material in connection with the
offering and sale of the Notes other than (i) the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum, (ii) any
written communication that contains either (x) no “issuer information” (as
defined in Rule 433(h)(2) under the Securities Act) or (y) “issuer information”
that was included (including through incorporation by reference) in the
Preliminary Offering Memorandum or any Free Writing Offering Document listed on
Schedule III hereto, (iii) the Free Writing Offering Documents listed on
Schedule III hereto, (iv) any written communication prepared by such Initial
Purchaser and approved by the Company in writing, or (v) any written
communication relating to or that contains the terms of the Notes and/or other
information that was included (including through incorporation by reference) in
the Preliminary Offering Memorandum, the Pricing Disclosure Package or the
Offering Memorandum.

(e) Each of the Initial Purchasers hereby acknowledges that upon original
issuance thereof, and until such time as the same is no longer required under
the applicable requirements of the Securities Act, the Notes (and all securities
issued in exchange therefore or in substitution thereof) shall bear legends
substantially in the forms as set forth in the “Transfer Restrictions” section
of the Pricing Disclosure Package and Offering Memorandum (along with such other
legends as the Company and its counsel deem necessary).

Each of the Initial Purchasers understands that the Company and, for purposes of
the opinions to be delivered to the Initial Purchasers pursuant to Sections 7(a)
and 7(b) hereof, counsel to the Company and counsel to the Initial Purchasers,
will rely upon the accuracy and truth of the foregoing representations,
warranties and agreements, and the Initial Purchasers hereby consent to such
reliance.

4. Delivery of the Notes and Payment Therefor. Delivery to the Initial
Purchasers of and payment for the Notes shall be made at the office of Goodwin
Procter LLP, at 10:00 A.M., New York City time, on the Closing Date. The place
of closing for the Notes and the Closing Date may be varied by agreement between
the Initial Purchasers and the Company.

Payment for any Additional Notes shall be made to the Company against delivery
of such Additional Notes for the respective accounts of the several Initial
Purchasers at 10:00 a.m., New York City time, on the Option Closing Date.

The Notes will be delivered to the Initial Purchasers, or the Trustee as
custodian for The Depository Trust Company (“DTC”), against payment by or on
behalf of the Initial Purchasers of the purchase price therefor by wire transfer
in immediately available funds, by causing DTC to credit the Notes to the
account of the Initial Purchasers at DTC. The Notes will be evidenced by one or
more global securities in definitive form and will be registered in the name of
Cede & Co.

 

16



--------------------------------------------------------------------------------

as nominee of DTC. The Notes to be delivered to the Initial Purchasers shall be
made available to the Initial Purchasers in New York City for inspection and
packaging not later than 10:00 A.M., New York City time, on the business day
next preceding the Closing Date or the Option Closing Date, as the case may be.

5. Agreements of the Company. The Company agrees with each of the Initial
Purchasers as follows:

(a) The Company will furnish to the Initial Purchasers, without charge, within
one business day of the date of the Offering Memorandum, such number of copies
of the Offering Memorandum as may then be amended or supplemented as they may
reasonably request.

(b) The Company will prepare the Offering Memorandum in a form approved by the
Initial Purchasers and before amending or supplementing the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum, to
furnish to the Representatives a copy of each such proposed amendment or
supplement and to not file or create any such proposed amendment or supplement
to which either of the Representatives reasonably objects.

(c) The Company consents to the use of the Pricing Disclosure Package and the
Offering Memorandum in accordance with the securities or Blue Sky laws of the
jurisdictions in which the Notes are offered by the Initial Purchasers and by
all dealers to whom Notes may be sold, in connection with the offering and sale
of the Notes.

(d) If the Pricing Disclosure Package is being used to solicit offers to buy the
Notes at a time when the Offering Memorandum is not yet available to prospective
purchasers and any event shall occur or condition exist as a result of which it
is necessary to amend or supplement the Pricing Disclosure Package in order to
make the statements therein, in the light of the circumstances, not misleading,
or if, in the opinion of counsel for the Initial Purchasers, it is necessary to
amend or supplement the Pricing Disclosure Package to comply with applicable
law, forthwith to prepare and furnish, at its own expense, to the Initial
Purchasers and to any dealer upon request, either amendments or supplements to
the Pricing Disclosure Package so that the statements in the Pricing Disclosure
Package as so amended or supplemented will not, in the light of the
circumstances when the Pricing Disclosure Package is delivered to a prospective
purchaser, be misleading or so that the Pricing Disclosure Package, as amended
or supplemented, will comply with applicable law.

(e) If, at any time prior to completion of the distribution of the Notes by the
Initial Purchasers to Eligible Purchasers, any event shall occur or condition
exist as a result of which it is necessary to amend or supplement the Offering
Memorandum in order to make the statements therein, in the light of the
circumstances when the Offering Memorandum is delivered to a purchaser, not
misleading, or if, in the opinion of counsel for the Initial Purchasers, it is
necessary to amend or supplement the Offering Memorandum to comply with
applicable law, forthwith to prepare and furnish, at its own expense, to the
Initial Purchasers and to the dealers (whose names and addresses the Initial
Purchasers will furnish to the Company) to which Notes may have been sold by the
Initial Purchasers and to any other dealers upon request, either amendments or
supplements to the Offering Memorandum so that the statements in the Offering
Memorandum as so amended or supplemented will not, in the light of the
circumstances when the Offering Memorandum is delivered to a purchaser, be
misleading or so that the Offering Memorandum, as amended or supplemented, will
comply with applicable law.

 

17



--------------------------------------------------------------------------------

(f) To furnish to the Representatives a copy of each proposed Free Writing
Offering Document to be prepared by or on behalf of, used by, or referred to by
the Company and to not use or refer to any Free Writing Offering Document to
which either of the Representatives reasonably objects.

(g) To endeavor to qualify the Notes and the Underlying Common Stock for offer
and sale under the securities or Blue Sky laws of such jurisdictions as the
Representatives shall reasonably request; provided that in connection therewith
the Company shall not be required to (i) qualify as a foreign corporation or
other entity or as a dealer in securities in any such jurisdiction where it
would not otherwise be required to so qualify, (ii) file any general consent to
service of process in any such jurisdiction or (iii) subject itself to taxation
in any such jurisdiction if it is not otherwise so subject.

(h) The Company will use its best efforts to list the Underlying Common Stock
issuable upon conversion of the Notes, subject to notice of issuance, for
quotation on The Nasdaq Global Market.

(i) The Company also covenants with each Initial Purchaser that, without the
prior written consent of Barclays Capital Inc. (“Barclays”) on behalf of the
Initial Purchasers, it will not, for a period commencing on the date hereof and
ending on the 90th day after the date of the Offering Memorandum (the
“Restricted Period”), (1) offer, pledge, sell, contract to sell, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock; or (2) enter into any swap
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise; or (3) file any
registration statement with the Commission relating to the offering of any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock.

(j) The restrictions contained in the preceding paragraph shall not apply to
(i) the Notes to be sold hereunder or the Underlying Common Stock issued upon
conversion thereof, (ii) the issuance by the Company of shares of Common Stock
upon the exercise of an option or warrant or the conversion of a security
outstanding on the date hereof, including the Company’s outstanding 1.25%
Convertible Senior Notes due 2023, (iii) the issuance of shares of Common Stock
or securities convertible into, exchangeable for or that represent the right to
receive shares of Common Stock in each case pursuant to the Company’s equity
incentive, stock incentive, stock option or employee stock purchase plans (the
“Stock Plans”) described in the Pricing Disclosure Package and the Offering
Memorandum, (iv) the establishment of a trading plan pursuant to
Rule 10b5-1 under the Exchange Act for the transfer of shares of Common
Stock, provided that (A) such plan does not provide for the transfer of Common
Stock during the Restricted Period and (B) to the extent a public announcement
or filing under the Exchange Act,

 

18



--------------------------------------------------------------------------------

if any, is required of or voluntarily made by the Company regarding the
establishment of such plan, such announcement or filing shall include a
statement to the effect that no transfer of Common Stock may be made under such
plan during the Restricted Period, (v) the issuance by the Company of shares of
Common Stock pursuant to the Merger Agreement in connection with the Acquisition
or in connection with the transactions contemplated thereby, (vi) the entry into
an agreement providing for the issuance by the Company of shares of Common Stock
or securities convertible into, exchangeable for or that represent the right to
receive shares of Common Stock in connection with (A) the acquisition by the
Company or any of its subsidiaries of the securities, business, technology,
property or other assets of another person or entity or pursuant to an employee
benefit plan assumed by the Company in connection with such acquisition, and the
issuance of any such securities pursuant to any such agreement or (B) the
Company’s joint ventures, commercial relationships and other strategic
transactions, provided that the aggregate number of shares of Common Stock that
the Company may sell or issue or agree to sell or issue pursuant to this clause
(vi) shall not exceed 5% of the total number of shares of Common Stock
outstanding immediately following the completion of the transactions
contemplated by this Agreement and all recipients of any such securities shall
enter into “lock-up” agreements substantially in the form of Exhibit A hereto
(the “Lock-Up Agreements”) or (vii) the filing of any registration statement on
Form S-8 relating to securities granted or to be granted pursuant to the Stock
Plans or any assumed employee benefit plan contemplated by clause (vii). For the
avoidance of doubt, nothing contained in this Section 5(k) shall prohibit or in
any way restrict, or be deemed to prohibit or in any way restrict, the issuance
of the Notes pursuant to this Agreement or the issuance of any Additional Notes
of the same series in accordance with the terms of the Indenture.

(k) The Company and the Company’s affiliates that it controls will not take,
directly or indirectly, any action designed to or that would reasonably be
expected to cause or result in the stabilization or manipulation of the price of
any security of the Company in connection with the offering of the Notes.

(l) Between the date hereof and the Closing Date (both dates included), the
Company will not do any act or thing which, had the Firm Notes then been in
issue, would result in an adjustment to the conversion price of the Firm Notes.

(m) The Company will assist the Initial Purchasers in arranging for the Notes to
be eligible for clearance and settlement through DTC.

(n) During the period of one year after the Closing Date or any Option Closing
Date, if later, the Company will not, and will not permit any person that it
controls and that is a controlled affiliate (as defined in Rule 144 under the
Securities Act) at such time (or has been a controlled affiliate within three
months preceding such time) to, resell any of the Notes that have been acquired
by any of them to the extent such Notes constitute “restricted securities” under
Rule 144 under the Securities Act, except for Notes purchased by the Company or
any of its affiliates and resold in a transaction registered under the
Securities Act.

(o) The Company agrees not to sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in the Securities
Act) that would be integrated with the sale of the Notes in a manner that would
require the registration under the Securities Act of the sale to the Initial
Purchasers or the Eligible Purchasers of the Notes.

 

19



--------------------------------------------------------------------------------

6. Expenses. Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company agrees to pay or cause
to be paid all expenses incident to the performance of its obligations under
this Agreement, including: (i) the fees, disbursements and expenses of the
Company’s counsel and the Company’s accountants in connection with the offering
of the Notes and all other fees or expenses in connection with the preparation
and use of the Preliminary Offering Memorandum, the Pricing Disclosure Package,
the Offering Memorandum, any Free Writing Offering Document prepared by or on
behalf of, used by, or referred to by the Company and amendments and supplements
to any of the foregoing, including all printing costs associated therewith, and
the mailing and delivering of copies thereof to the Initial Purchasers and
dealers, in quantities reasonably requested for use in connection with the
Exempt Resales, (ii) all costs and expenses related to the transfer and delivery
of the Notes to the Initial Purchasers, (iii) the cost of printing or producing
any Blue Sky or Legal Investment memorandum in connection with the offer and
sale of the Notes under state securities laws and all expenses in connection
with the qualification of the Notes for offer and sale under the securities laws
of the several jurisdictions as provided in Section 5(h) hereof, including
filing fees and the reasonable fees and disbursements of counsel for the Initial
Purchasers in connection with such qualification and in connection with the Blue
Sky or Legal Investment memorandum, up to a maximum of $5,000, (iv) all costs
and expenses incident to listing the Underlying Common Stock on The Nasdaq
Global Market, (v) the cost of printing certificates representing the Notes
(including, without limitation, printing and engraving thereof), (vi) the costs
and charges of any transfer agent, registrar or depositary, (vii) the costs and
expenses of the Company relating to investor presentations on any “road show”
undertaken in connection with the marketing of the offering of the Notes (with
the Initial Purchasers agreeing to pay all costs and expenses related to their
participation in investor presentations on any “road show” undertaken in
connection with the marketing of the offering of the Notes), including, expenses
associated with the preparation or dissemination of any electronic road show,
expenses associated with the production of road show slides and graphics, fees
and expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company and travel and lodging
expenses of the officers of the Company and any such consultants, (viii) the
document production charges and expenses associated with printing this
Agreement, the Indenture, the Notes and the Capped Call Confirmations, (ix) the
approval of the Notes by DTC for “book-entry” transfer, (x) the rating of the
Notes, (xi) the obligations of the Trustee, any agent of the Trustee and the
counsel for the Trustee in connection with the Indenture and the Notes; and
(xii) all other costs and expenses incident to the performance of the
obligations of the Company hereunder for which provision is not otherwise made
herein. It is understood, however, that except as provided in this Section, in
Section 8 entitled “Indemnification and Contribution” below and in the last
paragraph of Section 9 entitled “Effectiveness; Defaulting Initial Purchasers”
below, the Initial Purchasers will pay all of its costs and expenses, including
fees and disbursements of its counsel, transfer taxes payable on resale of any
of the Notes by it and any advertising expenses connected with any offers it may
make, and all travel and other expenses of the Initial Purchasers or any of
their employees incurred by them in connection with participation in investor
presentations on any “road show” undertaken in connection with the marketing of
the offering of the Notes.

7. Conditions to Initial Purchasers’ Obligations. The respective obligations of
the Initial Purchasers hereunder are subject to the accuracy, when made and on
and as of the Closing Date, of the representations and warranties of the Company
contained herein, to the performance by the Company of its obligations
hereunder, and to each of the following additional terms and conditions:

 

20



--------------------------------------------------------------------------------

(a) The Initial Purchasers shall have received on the Closing Date an opinion of
Cooley LLP, outside counsel for the Company, dated the Closing Date, addressed
to the Representatives substantially in the form previously negotiated between
Cooley LLP and counsel to the Initial Purchasers, which opinion shall be
rendered to the Initial Purchasers at the request of the Company and shall so
state therein.

(b) The Initial Purchasers shall have received on the Closing Date an opinion of
Goodwin Procter LLP, counsel for the Initial Purchasers, dated the Closing Date,
covering such matters as the Representatives may reasonably require.

(c) [reserved]

(d) The Initial Purchasers shall have received, on each of the date hereof and
the Closing Date, a letter dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Initial Purchasers, from
KPMG LLP, independent public accountants, containing statements and information
of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information contained in the Pricing Disclosure Package and the Offering
Memorandum; provided that the letter delivered on the Closing Date shall use a
“cut-off date” not earlier than the date hereof.

(e) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:

(i) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any of the securities of the Company by any “nationally
recognized statistical rating organization,” as such term is defined in
Section 3(a)(62) of the Exchange Act; and

(ii) there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Company and its subsidiaries, taken as a
whole, from that set forth in the Pricing Disclosure Package that, in the
judgment of Barclays, is material and adverse and that makes it, in the judgment
of Barclays, impracticable or inadvisable to proceed with the offering, sale or
the delivery of the Notes being delivered on the Closing Date on the terms and
in the manner contemplated in the Pricing Disclosure Package or the Offering
Memorandum.

(f) The Initial Purchasers shall have received on the Closing Date (i) a
certificate, dated the Closing Date and signed by an executive officer of the
Company, (x) to the effect set forth in Section 7(e) above, and (y) to the
effect that the representations and warranties of the Company contained in this
Agreement are true and correct as of the Closing Date and that the Company has
complied with all of the agreements and satisfied all of the conditions on its
part to be performed or satisfied hereunder on or before the Closing Date and
(ii) a certificate, dated the Closing Date and signed by the Chief Financial
Officer of the Company, satisfactory to the Initial Purchasers, with respect to
certain financial information contained in the Pricing Disclosure Package and
the Offering Memorandum.

 

21



--------------------------------------------------------------------------------

The officer signing and delivering such certificate referenced in
Section 7(f)(i) may rely upon the best of his or her knowledge as to proceedings
threatened.

(g) The Notes shall be eligible for clearance and settlement through DTC.

(h) The Company and the Trustee shall have executed and delivered the Indenture,
and the Initial Purchasers shall have received an original copy thereof, duly
executed by the Company and the Trustee.

(i) The “lock-up” agreements, each substantially in the form of Exhibit A
hereto, between you and the officers and directors of the Company as agreed
between the Company and the Representatives and listed on Schedule IV hereto
relating to sales and certain other dispositions of shares of Common Stock or
certain other securities, delivered to you on or before the date hereof, shall
be in full force and effect on the Closing Date.

(j) The Underlying Common Stock issuable upon conversion of the Notes shall have
been admitted for listing, subject to notice of issuance, on The Nasdaq Global
Market.

(k) The several obligations of the Initial Purchasers to purchase Additional
Notes hereunder are subject to the delivery to you on the applicable Option
Closing Date of the following:

(i) a certificate, dated the Option Closing Date and signed by an executive
officer of the Company, confirming that the certificate delivered on the Closing
Date pursuant to Section 7(f)(i) hereof remains true and correct as of such
Option Closing Date;

(ii) a certificate, dated the Option Closing Date, of the tenor referenced in
Section 7(f)(ii) hereof;

(iii) an opinion of Cooley LLP, outside counsel for the Company, dated the
Option Closing Date, relating to the Additional Notes to be purchased on such
Option Closing Date and otherwise substantially to the same effect as the
opinion required by Section 7(a) hereof;

(iv) an opinion of Goodwin Procter LLP, counsel for the Initial Purchasers,
dated the Option Closing Date, relating to the Additional Notes to be purchased
on such Option Closing Date and otherwise substantially to the same effect as
the opinion required by Section 7(b) hereof;

(v) a letter dated the Option Closing Date, in form and substance reasonably
satisfactory to the Initial Purchasers, from KPMG LLP, independent public
accountants, substantially in the same form and substance as the letter
furnished to the Initial Purchasers pursuant to Section 7(d) hereof; provided
that the letter delivered on the Option Closing Date shall use a “cut-off date”
not earlier than three business days prior to such Option Closing Date;

 

22



--------------------------------------------------------------------------------

(vi) such other documents as you may reasonably request with respect to the good
standing of the Company, the due authorization and issuance of the Additional
Notes to be sold on such Option Closing Date and other matters related to the
issuance of such Additional Notes.

(l) On or prior to the Closing Date or the Option Closing Date, as the case may
be, the Company shall have furnished to the Initial Purchasers such further
certificates and documents as the Initial Purchasers may reasonably request.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

8. Indemnification and Contribution.

(a) The Company agrees to indemnify and hold harmless each Initial Purchaser and
each person, if any, who controls any Initial Purchaser within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act, and
each affiliate of any Initial Purchaser within the meaning of Rule 405 under the
Securities Act from and against any and all losses, claims, damages and
liabilities (including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim) caused by any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Offering Memorandum or any amendment
or supplement thereto, the Pricing Disclosure Package or any amendment or
supplement thereto, any Free Writing Offering Document, any Permitted General
Solicitation, any “road show” as defined in Rule 433(h) under the Securities Act
(a “road show”), or the Offering Memorandum or any amendment or supplement
thereto, or caused by any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein not misleading,
except insofar as such losses, claims, damages or liabilities are caused by any
such untrue statement or omission or alleged untrue statement or omission based
upon information relating to any Initial Purchaser furnished to the Company in
writing by or on behalf of any such Initial Purchaser through the
Representatives expressly for use therein, it being understood and agreed that
the only such information furnished by any Initial Purchaser consists of the
information described as such in Section 8(b) hereof.

(b) Each Initial Purchaser agrees, severally and not jointly, to indemnify and
hold harmless the Company, the directors of the Company and each person, if any,
who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act from and against any and all
losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) caused by any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum or any amendment or supplement thereto, the Pricing
Disclosure Package or any amendment or supplement thereto, any Free Writing
Offering Document, any Permitted General Solicitation, any road show, or the
Offering Memorandum or any amendment or supplement thereto or the omission or
alleged omission to state therein a material fact necessary in order to make the
statements therein not misleading, but only with reference to information
relating to such Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representatives expressly for use in

 

23



--------------------------------------------------------------------------------

the Preliminary Offering Memorandum or any amendment or supplement thereto, the
Pricing Disclosure Package or any amendment or supplement thereto, any Free
Writing Offering Document, any Permitted General Solicitation, any road show, or
the Offering Memorandum or any amendment or supplement thereto, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the following information in the Preliminary Offering
Memorandum furnished on behalf of each Initial Purchaser: the second sentence of
the third paragraph in the section entitled “Plan of Distribution,” the second
sentence of the sixth paragraph under the heading “Lock-Up Agreements” in the
section entitled “Plan of Distribution” and the first and third sentences of the
second paragraph under the heading “Rule 144A” in the section entitled “Plan of
Distribution”.

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or (8)(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel; or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the reasonably incurred legal expenses of any
indemnified party in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for (i) the fees and expenses of more than one
separate firm (in addition to any local counsel) for all Initial Purchasers and
all persons, if any, who control any Initial Purchaser within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act or who
are affiliates of any Initial Purchaser within the meaning of Rule 405 under the
Securities Act and (ii) the fees and expenses of more than one separate firm (in
addition to any local counsel) for the Company, its directors and each person,
if any, who controls the Company within the meaning of either such Section, and
that all such reasonably incurred fees and expenses shall be reimbursed as they
are incurred. In the case of any such separate firm for the Initial Purchasers
and such control persons and affiliates of any Initial Purchasers, such firm
shall be designated in writing by the Representatives. In the case of any such
separate firm for the Company, and such directors and control persons of the
Company, such firm shall be designated in writing by the Company. The
indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any loss or liability by reason
of such settlement or judgment. Notwithstanding the foregoing sentence, if at
any time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel as contemplated
by the second and third sentences of this paragraph, the indemnifying party
agrees that it shall be liable for any settlement of any proceeding effected
without its written consent if (i) such settlement is entered into (A) more than
90 days after receipt by such indemnifying party of the aforesaid request and
(B) more than 15 days after receipt by such

 

24



--------------------------------------------------------------------------------

indemnifying party of notice specifying the terms of such settlement and that
the indemnified party intends to enter into such settlement and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding and does not include a statement
as to or an admission of fault, culpability or a failure to act by or on behalf
of any indemnified party.

(d) To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities, referred to therein, then each indemnifying
party under such paragraph, in lieu of indemnifying such indemnified party
thereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
indemnifying party or parties on the one hand and the indemnified party or
parties on the other hand from the offering of the Notes or (ii) if the
allocation provided by clause 8(d)(i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause 8(d)(i) above but also the relative fault of the
indemnifying party or parties on the one hand and of the indemnified party or
parties on the other hand in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the Company
on the one hand and the Initial Purchasers on the other hand in connection with
the offering of the Notes shall be deemed to be in the same proportion as the
total net proceeds from the offering of the Notes purchased under this Agreement
(before deducting expenses) received by the Company, on the one hand, bear to
the total initial purchasers’ discounts and commissions received by the Initial
Purchasers with respect to the Notes purchased under this Agreement, on the
other hand. The relative fault of the Company, on the one hand, and the Initial
Purchasers, on the other hand, shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The Initial Purchasers’ respective obligations to
contribute to this Section 8 are several in proportion to the respective
aggregate principal amount of Notes they have purchased hereunder, and not
joint.

(e) The Company and the Initial Purchasers agree that it would not be just or
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in Section 8(d). The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in Section 8(d) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8, no Initial
Purchaser shall be required to contribute any amount in excess of the amount by
which the total initial purchasers’ discounts and commissions received by such
Initial Purchaser

 

25



--------------------------------------------------------------------------------

with respect to the offering of the Notes exceeds the amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The remedies provided for in
this Section 8 are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any indemnified party at law or in equity.

(f) The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Initial Purchaser, any person controlling any Initial Purchaser or
any affiliate of any Initial Purchaser or by or on behalf of the Company, its
officers or directors or any person controlling the Company and (iii) acceptance
of and payment for any of the Notes.

9. Effectiveness; Defaulting Initial Purchasers. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

If, on the Closing Date, or an Option Closing Date, as the case may be, any one
or more of the Initial Purchasers shall fail or refuse to purchase Notes that it
has or they have agreed to purchase hereunder on such date, and the aggregate
principal amount of Notes which such defaulting Initial Purchaser or Initial
Purchasers agreed but failed or refused to purchase is not more than one-tenth
of the aggregate principal amount of Notes to be purchased on such date, the
other Initial Purchasers shall be obligated severally in the proportions that
the principal amount of Firm Notes set forth opposite their respective names in
Schedule I bears to the aggregate principal amount of Firm Notes set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as the Representatives may specify, to purchase the Notes
which such defaulting Initial Purchaser or Initial Purchasers agreed but failed
or refused to purchase on such date; provided that in no event shall the
principal amount of Notes that any Initial Purchaser has agreed to purchase
pursuant to this Agreement be increased pursuant to this Section 9 by an amount
in excess of one-ninth of such principal amount of Notes without the written
consent of such Initial Purchaser. If, on the Closing Date any Initial Purchaser
or Initial Purchasers shall fail or refuse to purchase Firm Notes which it has
or they have agreed to purchase hereunder on such date and the aggregate
principal amount of Notes with respect to which such default occurs is more than
one-tenth of the aggregate principal amount of Firm Notes to be purchased on
such date, and arrangements satisfactory to the Representatives and the Company
for the purchase of such Firm Notes are not made within 36 hours after such
default, this Agreement shall terminate without liability on the part of any
non-defaulting Initial Purchaser or of the Company. In any such case either the
Representatives or the Company shall have the right to postpone the Closing
Date, but in no event for longer than seven days, in order that the required
changes, if any, in the Pricing Disclosure Package, the Offering Memorandum or
in any other documents or arrangements may be effected. If, on an Option Closing
Date, any Initial Purchaser or Initial Purchasers shall fail or refuse to
purchase Additional Notes and the aggregate principal amount of Additional Notes
with respect to which such default occurs is more than one-tenth of the
aggregate principal amount of Additional Notes to be purchased on such Option
Closing Date, the non-defaulting Initial Purchasers shall have the option to
(a) terminate their obligation hereunder to purchase the

 

26



--------------------------------------------------------------------------------

Additional Notes to be sold on such Option Closing Date or (b) purchase not less
than the principal amount of Additional Notes that such non-defaulting Initial
Purchasers would have been obligated to purchase in the absence of such default.
Any action taken under this paragraph shall not relieve any defaulting Initial
Purchaser from liability in respect of any default of such Initial Purchaser
under this Agreement.

If this Agreement is terminated pursuant to this Section 9, the Company shall
not have any liability to any Initial Purchaser except as provided in Sections 6
and 8 hereof. If this Agreement shall be terminated by the Initial Purchasers,
or any of them, because of any failure or refusal on the part of the Company to
comply with the terms or to fulfill any of the conditions of this Agreement
required to be performed or complied with by the Company, or if for any reason
the Company shall be unable to perform its obligations under this Agreement
other than by reason of a default by the Initial Purchasers or the occurrence of
any of the events described in clauses (i), (iii), (iv) or (v) of Section 10,
the Company will reimburse the Initial Purchasers or such Initial Purchasers as
have so terminated this Agreement with respect to themselves, severally, for all
documented, out-of-pocket expenses (including the fees and disbursements of
their counsel) reasonably incurred by such Initial Purchasers in connection with
this Agreement or the offering contemplated hereunder; provided, however, the
Company shall have no further liability to any Initial Purchaser except as
provided in Sections 6 and 8 hereof.

10. Termination. The Initial Purchasers may terminate this Agreement by notice
given by Barclays to the Company, if after the execution and delivery of this
Agreement and prior to the Closing Date (i) trading generally shall have been
suspended or materially limited on, or by, as the case may be, any of the New
York Stock Exchange, the NYSE American or the Nasdaq Global Market, (ii) trading
of any securities of the Company shall have been suspended on any exchange or in
any over-the-counter market, (iii) a material disruption in securities
settlement, payment or clearance services in the United States shall have
occurred, (iv) any moratorium on commercial banking activities shall have been
declared by Federal or New York State authorities or (v) there shall have
occurred any outbreak or escalation of hostilities, or any change in financial
markets or any calamity or crisis that, in your judgment, is material and
adverse and which, singly or together with any other event specified in this
clause (v), makes it, in the judgment of Barclays, impracticable or inadvisable
to proceed with the offer, sale or delivery of the Notes on the terms and in the
manner contemplated in the Pricing Disclosure Package or the Offering
Memorandum.

11. Entire Agreement. This Agreement, together with any contemporaneous written
agreements and any prior written agreements (to the extent not superseded by
this Agreement) that relate to the offering of the Notes, represents the entire
agreement between the Company and the Initial Purchasers with respect to the
preparation of any preliminary offering memorandum, the Pricing Disclosure
Package, the Offering Memorandum, the conduct of the offering, and the purchase
and sale of the Notes.

12. Arms’ Length Negotiation. The Company acknowledges that in connection with
the offering of the Notes: (i) the Initial Purchasers have acted at arm’s
length, are not agents of, and owe no fiduciary duties to, the Company or any
other person, (ii) the Initial Purchasers owe the Company only those duties and
obligations set forth in this Agreement and prior written agreements (to the
extent not superseded by this Agreement), if any, and (iii) the Initial
Purchasers may have interests that differ from those of the Company. The Company
waives to the full extent permitted by applicable law any claims that the
Company may have against the Initial Purchasers arising from an alleged breach
of fiduciary duty in connection with the offering of the Notes.

 

27



--------------------------------------------------------------------------------

13. Counterparts. This Agreement may be signed in two or more counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

14. Applicable Law. This Agreement and any transaction contemplated by this
Agreement shall be governed by and construed in accordance with the internal
laws of the State of New York without regard to conflict of laws principles that
would result in the application of any other law than the laws of the State of
New York (other than Section 5-1401 of the General Obligations Law).

15. Recognition of the U.S. Special Resolution Regimes.

(a) In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.

(b) In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

For the purposes of this Section 15, a “BHC Act Affiliate” has the meaning
assigned to the term “affiliate” in, and shall be interpreted in accordance
with, 12 U.S.C. § 1841(k). “Covered Entity” means any of the following: (i) a
“covered entity” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “U.S. Special Resolution Regime” means each of (i) the Federal
Deposit Insurance Act and the regulations promulgated thereunder and (ii) Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations promulgated thereunder.

16. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

17. Notices. All communications hereunder shall be in writing and effective only
upon receipt and if to the Initial Purchasers shall be delivered, mailed or sent
to Barclays Capital Inc. at                , Attention:                , with a
copy to                and to                ; if to the Company shall be
delivered, mailed or sent to Rapid7, Inc.,                .

[remainder of page intentionally left blank]

 

28



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the agreement among the Company and the
Initial Purchasers, please indicate your acceptance in the space provided for
that purpose below.

 

Very truly yours, RAPID7, INC. By  

/s/ Jeff Kalowski

  Name: Jeff Kalowski   Title: Chief Financial Officer

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Accepted: BARCLAYS CAPITAL INC. RBC CAPITAL MARKETS, LLC For themselves and as
Representatives of the several Initial Purchasers named in Schedule I hereto BY:
BARCLAYS CAPITAL INC. By  

/s/ Steven R. Halperin

  Name: Steven R. Halperin   Title: Managing Director By: RBC CAPITAL MARKETS,
LLC By  

/s/ Chip Wadsworth

  Name: Chip Wadsworth   Title: Managing Director

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

     Principal
Amount of
Firm Notes
to be
Purchased   Initial Purchasers   

Barclays Capital Inc

   $ 88,720,000  

RBC Capital Markets, LLC

   $ 52,189,000  

KeyBanc Capital Markets Inc.

   $ 20,000,000  

Raymond James & Associates, Inc.

   $ 6,364,000  

William Blair & Company, L.L.C.

   $ 6,364,000  

Stifel, Nicolaus & Company, Incorporated

   $ 6,364,000  

BTIG, LLC

   $ 6,364,000  

Piper Sandler & Co.

   $ 4,545,000  

Cowen and Company, LLC

   $ 4,545,000  

Mizuho Securities USA LLC

   $ 4,545,000  

Total

   $ 200,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

PRICING TERM SHEET

[see attached]



--------------------------------------------------------------------------------

SCHEDULE III

 

A.

None.

 

B.

None.

 

C.

Press release of the Company dated April 28, 2020 relating to the announcement
of the offering of the Notes.

Press release of the Company to be dated April 29, 2020 relating to the pricing
of the offering of the Notes.



--------------------------------------------------------------------------------

SCHEDULE IV

J. Benjamin Nye

Michael Berry

Marc Brown

Judy Bruner

Andrew Burton

Benjamin Holzman

Peter Kaes

Jeff Kalowski

Christina Kosmowski

Christina Luconi

Tom Schodorf

Corey Thomas

Lee Weiner



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOCK-UP LETTER

April __, 2020

Barclays Capital Inc.

RBC Capital Markets, LLC

As Representatives of the several

Initial Purchasers named in Schedule I

to the Purchase Agreement referred to below

 

c/o

Barclays Capital Inc.

745 Seventh Avenue

New York, NY 10019

 

c/o

RBC Capital Markets, LLC

200 Vesey Street

New York, New York 10281

Ladies and Gentlemen:

The undersigned understands that you, as Representatives (the
“Representatives”), propose to enter into a Purchase Agreement (the “Purchase
Agreement”) on behalf of the several Initial Purchasers named in Schedule I to
such agreement (the “Initial Purchasers”), with Rapid7, Inc., a Delaware
corporation (the “Company”), providing for the offering (the “Offering”) of
convertible senior notes of the Company (the “Notes”). The Notes are anticipated
to be convertible into cash, shares of the Company’s common stock, par value
$0.01 per share (the “Common Stock”), or a combination thereof, at the Company’s
option.

To induce the Initial Purchasers that may participate in the Offering to
continue their efforts in connection with the Offering, the undersigned hereby
agrees that, without the prior written consent of Barclays Capital Inc., on
behalf of the Initial Purchasers, the undersigned will not, during the period
commencing on the date hereof and ending 90 days after the date of the final
offering memorandum relating to the Offering (the “Offering Memorandum”) (such
period, the “Restricted Period”), (1) offer, pledge, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any shares of Common Stock
beneficially owned (as such term is used in Rule 13d-3 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), by the undersigned or
any other securities so owned convertible into or exercisable or exchangeable
for Common Stock or (2) enter into any swap or other arrangement that transfers
to another, in whole or in part, any of the economic consequences of ownership
of the Common Stock, whether any such transaction described in clause (1) or
(2) above is to be settled by delivery of Common Stock or such other securities,
in cash or otherwise. The foregoing sentence shall not apply to:

(a) transactions relating to shares of Common Stock or other securities acquired
in open market transactions after the completion of the Offering, provided that
no filing under Section 16(a) of the Exchange Act shall be required or shall be
voluntarily made during the Restricted Period in connection with subsequent
sales of Common Stock or other securities acquired in such open market
transactions;



--------------------------------------------------------------------------------

(b) transfers of shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock (i) as a bona fide gift, (ii) for
bona fide estate planning purposes, (iii) upon death or by will, testamentary
document or intestate succession, (iv) to an immediate family member of the
undersigned or to any trust for the direct or indirect benefit of the
undersigned or the immediate family of the undersigned (for purposes of this
agreement, “immediate family” shall mean any relationship by blood, current or
former marriage or adoption, not more remote than first cousin), (v) not
involving a change in beneficial ownership, or (vi) if the undersigned is a
trust, to any beneficiary of the undersigned or the estate of any such
beneficiary;

(c) if the undersigned is a corporation, limited liability company, partnership,
trust or other entity, distributions of shares of Common Stock or any security
convertible into or exercisable or exchangeable for Common Stock to its
stockholders, direct or indirect affiliates (within the meaning set forth in
Rule 405 under the Securities Act of 1933, as amended), current or former
partners (general or limited), members or managers of the undersigned, as
applicable, or to the estates of any such stockholders, affiliates, partners,
members or managers;

(d) (i) the exercise by the undersigned of options or warrants to purchase
shares of Common Stock, insofar as such options or warrants are outstanding as
of the date of the Offering Memorandum, provided that the shares of Common Stock
received upon exercise of such option or warrant shall remain subject to this
agreement, or (ii) the transfer of shares of Common Stock or any securities
convertible into Common Stock to the Company upon a vesting event of the
Company’s securities or upon the exercise of options or warrants to purchase the
Company’s securities on a “cashless” or “net exercise” basis to the extent
permitted by the instruments representing such options or warrants so long as
such “cashless” exercise or “net exercise” is effected solely by the surrender
of outstanding options or warrants to the Company and the Company’s cancellation
of all or a portion thereof to pay the exercise price and/or withholding tax
obligations, but for the avoidance of doubt, excluding all methods of exercise
that would involve a sale of any shares of Common Stock relating to options or
warrants, whether to cover the applicable exercise price, withholding tax
obligations or otherwise, provided that in the case of either (i) or (ii), no
filing under Section 16(a) of the Exchange Act, or any other public filing or
disclosure of such receipt or transfer by or on behalf of the undersigned, shall
be required or shall be voluntarily made during the Restricted Period;

(e) the establishment of a trading plan (a “10b5-1 Plan”) pursuant to Rule
10b5-1 under the Exchange Act for the transfer of Common Stock, provided that
(i) such plan does not provide for the transfer of Common Stock during the
Restricted Period and (ii) to the extent a public announcement or filing under
the Exchange Act, if any, is required of or voluntarily made by or on behalf of
the undersigned or the Company regarding the establishment of such plan, such
announcement or filing shall include a statement to the effect that no transfer
of Common Stock may be made under such plan during the Restricted Period;

(f) the transfer of Common Stock or any security convertible into or exercisable
or exchangeable for Common Stock that occurs by operation of law pursuant to a
qualified domestic order in connection with a divorce settlement or other court
order;

(g) any transfer of Common Stock to the Company pursuant to arrangements in
effect on the date hereof under which the Company has the option to repurchase
such shares or a right of first refusal with respect to transfers of such shares
upon termination of service of the undersigned, provided that no filing under
Section 16(a) of the Exchange Act, or any other public filing or disclosure of
such transfer by or on behalf of the undersigned, shall be required or shall be
voluntarily made during the Restricted Period;

 

2



--------------------------------------------------------------------------------

(h) [reserved];

(i) the agreement to transfer or the transfer of shares of Common Stock or any
security convertible into or exercisable or exchangeable for Common Stock
pursuant to a bona fide third-party tender offer, merger, consolidation or other
similar transaction that is approved by the Board of Directors of the Company,
made to all holders of Common Stock involving a Change of Control (as defined
below) (including any support or voting agreement entered into in connection
therewith), provided that in the event that the tender offer, merger,
consolidation or other such transaction is not completed, the Common Stock owned
by the undersigned shall remain subject to the restrictions contained in this
agreement; and

(j) any transfer of shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock pledged in a bona fide transaction
to third parties as collateral to secure obligations pursuant to lending or
other arrangements in effect as of the date hereof between such third parties
(or their affiliates or designees) and the undersigned and/or its affiliates or
any similar arrangement relating to a financing arrangement for the benefit of
the undersigned and/or its affiliates; provided that in the case of pledges or
similar arrangements under this clause (j), any such pledgee or other party
shall, upon foreclosure on the pledged securities, sign and deliver a lock-up
agreement substantially in the form of this agreement; provided further that no
filing under Section 16(a) of the Exchange Act, or any other public filing or
disclosure of such transfer by or on behalf of the undersigned, shall be
required or shall be voluntarily made during the Restricted Period;

provided that in the case of any transfer or distribution pursuant to
clause (b), (c) or (f), and in the case of foreclosure on the pledged shares of
Common Stock or any security convertible into or exercisable or exchangeable for
Common Stock pursuant to clause (j), each transferee, donee, distributee or
pledgee shall sign and deliver a lock-up agreement substantially in the form of
this agreement;

provided further that in the case of any transfer or distribution pursuant to
clause (b) or (c), (i) such transfer shall not involve a disposition of value
and (ii) no filing under Section 16(a) of the Exchange Act, or any other public
filing or disclosure of such transfer by or on behalf of the undersigned,
reporting a reduction in beneficial ownership of shares of Common Stock, shall
be required or shall be voluntarily made during the Restricted Period (other
than a filing on Form 5 made after the expiration of the Restricted Period); and

provided further that in the case of any transfer pursuant to clause (f), any
filings under Section 16(a) of the Exchange Act shall state that the transfer is
by operation of law, court order, or in connection with a divorce settlement, as
the case may be.

For the purposes of clause (i), “Change of Control” shall mean the transfer
(whether by tender offer, merger, consolidation or other similar transaction),
in one transaction or a series of related transactions, to a person or group of
affiliated persons, of the Company’s voting securities if, after such transfer,
such person or group of affiliated persons would hold more than 50% of the
outstanding voting securities of the Company (or the surviving entity).

Notwithstanding the foregoing provisions of this agreement, the undersigned will
be permitted to sell shares of Common Stock pursuant to a 10b5-1 Plan in effect
as of the date hereof so long as any required filing under Section 16(a) of the
Exchange Act specifies that the sale or transfer was made pursuant to such plan.

 

3



--------------------------------------------------------------------------------

In addition, the undersigned agrees that, without the prior written consent of
Barclays Capital Inc., on behalf of the Initial Purchasers, it will not, during
the Restricted Period, make any demand for or exercise any right with respect
to, the registration of any shares of Common Stock or any security convertible
into or exercisable or exchangeable for Common Stock (other than the exercise of
any piggy-back rights permitted in connection with a Pro-Rata Release in
connection with an Underwritten Sale, both as defined below). The undersigned
also agrees and consents to the entry of stop transfer instructions with the
Company’s transfer agent and registrar against the transfer of the undersigned’s
shares of Common Stock except in compliance with the foregoing restrictions.

The undersigned understands that the Company and the Initial Purchasers are
relying upon this agreement in proceeding toward consummation of the Offering.
The undersigned further understands that this agreement is irrevocable and shall
be binding upon the undersigned’s heirs and executors (in the case of
individuals), legal representatives, successors and assigns.

This agreement and any claim, controversy or dispute arising under or related to
this agreement shall be governed by and construed in accordance with the
internal laws of the State of New York.

Notwithstanding anything to the contrary contained herein, this agreement will
automatically terminate and the undersigned will be released from all of his,
her or its obligations hereunder upon the earliest to occur, if any, of (i) the
date, prior to the execution of the Purchase Agreement, the Company, on the one
hand, or the Representatives, on the other hand, advises in writing that it has
determined not to proceed with the Offering, (ii) the date the Purchase
Agreement (other than the provisions thereof which survive termination) shall
terminate or be terminated prior to payment for and delivery of the Notes to be
sold thereunder, or (iii) May 31, 2020, if the Purchase Agreement has not been
executed by such date.

[The remainder of this page is intentionally left blank.]

 

4



--------------------------------------------------------------------------------

Whether or not the Offering actually occurs depends on a number of factors,
including, without limitation, market conditions. The Offering will only be made
pursuant to a Purchase Agreement, the terms of which are subject to negotiation
between the Company and the Initial Purchasers.

 

 

Very truly yours,

If an individual, please sign here:

     

Signature:

 

 

 

Print Name:

 

 

If a corporation, a limited partnership or other legal entity, please sign here:

 

  Legal Name:  

 

  By:  

 

    Name:     Title:

Please provide address here:

 

Annex A-1